                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Greg A. Wiggan,              )              JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )             3:18-cv-00317-FDW-DCK
                                        )
                  vs.                   )
                                        )
     University of North Carolina -     )
               Charlotte,
             Defendant(s).              )

 DECISION BY JURY. This action having come before the Jury at Trial and a jury verdict
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s November 14, 2019 Verdict.

                                                 November 14, 2019
